DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 08/13/2021.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over HBOGAL et al (U.S. 2020/0050588 A1) in view of Paalasmaa et al (U.S. 2008/0154905 A1).
♦As per claim 1,
BHOGAL discloses a method comprising:
“acquiring, by a processor-based system, a lock file (file 115 in file repository 130) from a central node storing a central copy of data files associated with a workload, wherein the data files and the workload are distributed across a network of nodes (Paragraph 0025 of Bhogal), and wherein the lock file includes a first nodes-list indicating identities of a first set of nodes having a latest version of the data files and a second nodes-list indicating identities of a second set of nodes that have modified the data files” See Fig. 3 of Bhogal, wherein user request access a file in “file repository”. The “file 115 can be configured to include metadata 120. Metadata 120 can be incorporated within, e.g., be part of, file 115. Metadata 120, in general, includes descriptive information about file 115, but is not considered part of the actual content of file 115 … metadata 120 can include a storage location, a file identifier (ID), and a version ID”, [See paragraph 0021 – 0022 of Bhogal].
“identifying, by the processor-based system, a nearest node from the first nodes-list responsive to an identity of the processor-based system not matching with the identities indicated in the first nodes-list” See paragraph 0021 – 0022, 0040 – 0041, 0050 of Bhogal wherein the user can access the master version of the file using the location data.
“obtaining, by the processor-based system, an updated portion of the latest version of the data files from the nearest node” See paragraph 0021 – 0022, 0040 – 0041, 0050 of Bhogal.
“synchronizing, by the processor-based system, a local copy of the data files stored on the processor-based system with the latest version using the updated portion” See paragraph 0040 – 0041, 0050 of Bhogal wherein “The older version of the file that is stored locally on the client system can be replaced with the newly downloaded master version of the file from the file repository”.
“modifying, by the processor-based system, the local copy of the data files” See paragraph 0040 – 0041, 0050 of Bhogal wherein “The older version of the file that is stored locally on the client system can be replaced with the newly downloaded master version of the file from the file repository”.
Bhogal does not clearly state “updating, by the processor-based system, the lock file by indicating the identity of the processor-based system in the first nodes-list and the second nodes-list”, and “providing, by the processor-based system, a modified portion of the local copy of the data files to the central node, wherein the central copy is synchronized with the local copy of the data files using the modified portion”.
However, Paalasmaa in the same field of endeavor, discloses a method system for providing content selection in a network environment including the teaching of:
Acquiring a file from central node: See Fig. 3 and Fig. 5 of Paalasmaa wherein the user can request access to a particular file in media server.
A control element (Fig. 3) is used to store file association (metadata of the files) and can be located in server or user side (paragraph 0040 of Paalasmaa).
Metadata includes file locations: See paragraph 0040 – 0043 of Paalasmaa.
updating, by the processor-based system, the lock file by indicating the identity of the processor-based system in the first nodes-list and the second nodes-list, “providing, by the processor-based system, a modified portion of the local copy of the data files to the central node, wherein the central copy is synchronized with the local copy of the data files using the modified portion”: See paragraph 0044 of Paalasmaa [“File association data may be updated each time a particular file is identified for rendering at another device in response to querying stored files for file association data identifying files as being related to the particular file. Alternatively, file association data may be updated whenever a version of a file is created such as by a transfer of the file between devices”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Paalasmaa into the invention of Bhogal since both inventions were available and the combination would provide the user with more desirable results and consistent between storages.
♦As per claim 2,
“wherein modifying the local copy of the data files is performed by a plurality of threads associated with the workload, and wherein modifying comprises adding, deleting, or updating of rows in the local copy of the data files” See paragraph 0040 – 0041, 0050 of Bhogal wherein “The older version of the file that is stored locally on the client system can be replaced with the newly downloaded master version of the file from the file repository”.
♦As per claim 3,
“receiving, by the processor-based system, a notification indicating completion of plurality of modifications of the local copy of the data files performed by the plurality of threads; and providing, by the processor-based system, a modified portion including the plurality of modifications of the local copy of the data files to the central node, wherein the central copy is synchronized with the local copy of the data files using the modified portion” See paragraph 0044 of Paalasmaa [“File association data may be updated each time a particular file is identified for rendering at another device in response to querying stored files for file association data identifying files as being related to the particular file. Alternatively, file association data may be updated whenever a version of a file is created such as by a transfer of the file between devices”].
♦As per claim 4,
“releasing the lock fie back to the central node after synchronizing the central copy with the local copy of the data files” See paragraph 0044 of Paalasmaa [“File association data may be updated each time a particular file is identified for rendering at another device in response to querying stored files for file association data identifying files as being related to the particular file. Alternatively, file association data may be updated whenever a version of a file is created such as by a transfer of the file between devices”].
♦As per claim 5,
“retrieving the central copy of the data files from the central node in response to deploying a new instance of the workload” See paragraph 0027 of Bhogal (new version of file).
♦As per claim 6,
“wherein updating the lock file further comprises: removing, by the processor-based system, the identities of the first set of nodes in the first nodes-list; indicating, by the processor-based system, the identity of the processor-based system in the first nodes-list and appending, by the processor-based system, the identity of the processor-based system on top of the second nodes-list” See paragraph 0044 of Paalasmaa [“File association data may be updated each time a particular file is identified for rendering at another device in response to querying stored files for file association data identifying files as being related to the particular file. Alternatively, file association data may be updated whenever a version of a file is created such as by a transfer of the file between devices”].
♦As per claim 7,
“disabling modification of the central copy of the data files by the nodes in response to acquiring the lock file from the central node” See paragraph 0018 of Bhogal (permission of user before execution).
♦As per claim 8,
“wherein identifying the nearest node comprises selecting the node from the first nodes-list based on location, bandwidth, or latency associated with the node” See paragraph 0052 of Paalasmaa wherein “predefined ruled” including bandwidth, device specific.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161